 REIDBORD BROS.CO.321Reidbord Bros. Co.andAmalgamated ClothingWorkers of America,PittsburghDistrict JointBoard,AFL-CIO,andReidbordPittsburghQuota Club, Party in Interest.Cases 6-CA-4603and 6-CA-4604June30, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH, AND BROWNOn January 20, 1970, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin certain unfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He further found thatRespondent had not engaged in certain other unfairlaborpracticesalleged in the complaint andrecommended that the allegations pertainingthereto be dismissed Thereafter, both the GeneralCounsel and Respondent filed exceptions to theTrial Examiner's Decision with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmedThe Board has considered theTrial Examiner's Decision, the briefs, and the entirerecord in these cases, and hereby adopts thefindings, conclusions,' and recommendations of theTrial Examiner, as modified below.We agree with the Trial Examiner that Respon-dent violated Section 8(a)( I) of the Act at its Van-dergrift plant by President Reidbord's and Super-visor Irma Peterson's threats to close the plant un-lesstheemployeesoustedtheirbargainingrepresentative;Peterson's interrogationof em-ployee Patricia Onifer, and Reidbord's suggestionthattheemployees decertify their bargainingrepresentative in favor of increased employerbenefits through a club arrangement,' and thatRespondent violated Section 8(a)(5) and (1) atVandergrift by withdrawing recognition of theUnion and thereafter refusing to bargain with it.We alsoagreewith the Trial Examiner that Respon-dent violated Section8(a)(1) at its Baum Bou-levard plant by Reidbord's suggestionsthat the em-ployees accept increased employer benefits througha club arrangement as a substitute for unionization;Reidbord's coerciveinterrogationof employees at ameetinginMay, and Supervisor Silvaggio's inter-rogation of employee Maria Coridetti.The Trial Examiner recommendedthe issuanceof a narrow cease-and-desist order. The Generalounsel contends that the violation found warrantthe issuance of a broad order since they run to theheart of the Act.3 We find merit in this contentionas it relates to the Vandergrift plant, where Respon-dent, as the Trial Examiner found,engaged in abroad campaign of unfair labor practices designedto destroy the employees' bargaining representa-tive.However, we find that the Order recom-mended by the Trial Examiner is appropriate forthe Baum Boulevard plant, as it is commensuratewith the unfair labor practices committed at thatplant.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that Respondent, Reid-bord Bros. Co , its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order, as so modified.1Delete paragraph 1(c) and substitute the fol-lowing."(c) Suggesting to employees the displacementof the Union as their representative at its Van-dergriftplant in favor of increased Employerbenefits through the Club or a comparable arrange-ment; and suggesting to employees at its BaumBoulevard plant that they accept increased Em-ployer benefits through the Club or a comparablearrangement as a substitute for unionization."iThese findings and conclusions are based,in part,upon the credibilitydeterminations of the Trial Examiner,to which Respondent excepts Onthe basis of our own careful review of the record, we conclude that theTrial Examiner's credibility findings are not contrary to the clear prepon-derance of all the relevant evidence Accordingly,we find no basis fordisturbing those findingsStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3)"The Trial Examiner credited employee Helen Marchcse's testimonythat President Reidbord introduced the subject of a club arrangement at hisfirstmeeting with the Baum Boulevard employees,but in one instance in-advertently stated that this had taken place at his first meeting with theVandergrift employees It was employee% Mavis Coco,Geraldine Sproull,PatriciaOnifcr,Ruth Held, Loretta Cappo, and Mary Morgan, whocredibly testified that Reidbord introduced the subject of a club arrange-ment at Vandergrift Hugh Casper was employed at the Penn Avenue, notthe Baum Boulevard, plantiSee, eg,NLRB vEntwistleMfg Co,120F2d532(CA 4),enfgas modified23 NLRB 1058"As requested by Respondent, we shall provide for separate notices tobe posted at Vandergrift and Baum Boulevard conforming with our orderSeeLawler'' Cafeteria & Catering Company,138 NLRB 352184 NLRB No. 33 322DECISIONS OF NATIONAL2.Delete paragraph 1(d) and substitute the fol-lowing:"(d) In any like or related manner interferingwith, restraining, or coercing employees at its BaumBoulevard plant in the exercise of their rights underSection 7 of the Act; and in any other manner in-terfering with, restraining, or coercing employees atitsVandergrift plant in the exercise of their rightsunder Section 7 of the Act."3.Delete the first sentence of paragraph 2(b)and insert in its place the following:"(b) Post at its plant in Vandergrift copies of theattached noticemarked Appendix-Vandergrift;and post atitsBaumBoulevard plant copies of theattached noticemarked Appendix-Baum Bou-levard."4 Substitute the attached Notice(s) to Em-ployees,marked "Appendix-Vandergrift," and"Appendix-BaumBoulevard," for that recom-mended by the Trial Examiner.LABOR RELATIONS BOARDagreement requiring membership in a labor or-ganization as a condition of employment, asauthorized by Section 7 of the Act.WE WILL, on request, bargain collectivelywith the Union as exclusive representative ofVandergrift employees in the above unit andembody in a written and signed agreement un-derstandings reached as a result of such bar-gaining.REIDBORD BROS. CO.(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theAPPENDIX-VANDERGRIFTBoard'sOffice,1536FederalBuilding,1000LibertyAvenue, Pittsburgh, Pennsylvania15222,NOTICE TO EMPLOYEESTelephone 412-644-2977.POSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelywith Amalgamated Clothing Workers of Amer-ica, Pittsburgh District Joint Board, AFL-CIO,as exclusive representative of Vandergrift em-ployees in the appropriate unit, namely:Allproductionandmaintenance em-ployees at the Company's Vandergriftplant, excluding office clerical employeesand guards, professional employees andsupervisors as defined in the Act.WE WILL NOT suggest to employees that theydisplace the Union in favor of greater benefitsfrom the Company through the Quota Club orany comparable arrangement.WE WILL NOT coercivelyinterrogate em-ployees concerning their membership in orsympathy for the above-named Union.WE WILL NOT threaten to close our plantbecause the Union is the representative of em-ployees.WE WILL NOTin any other manner interferewith,restrain,or coerce employeesin the exer-ciseof theirrights to self-organization guaran-teed bySection7 of the Act, exceptto the ex-tent that any such rights may be affected by anAPPENDIX-BAUM BOULEVARDNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suggest to employees that theyaccept greater benefits from the Companythrough the Quota Club or any comparable ar-rangement as a substitute for the AmalgamatedClothing Workers of America, Pittsburgh Dis-trict Joint Board, AFL-CIO, or any other labororganization.WE WILL NOT coercively interrogate em-ployees concerning their memberships in orsympathy for the above-named Union.WE WILL NOT in any like or related mannerinterferewith, coerce,or restrain our em-ployees in the exercise of their rights guaran-teed by Section 7 of the Act, except to the ex-tent that any such rights may be affected by anagreement requiring membership in a labor or- REIDBORD BROS.CO.323ganizationas a condition of employment, asauthorized by Section 7 of the Act.REIDBORDBROS. CO(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.itsprincipal office in Pittsburgh, Pennsylvania, isengaged at its Pennsylvania plants in the manufac-ture and nonretail sale of clothing. During the yearpreceding issuance of the complaints herein theCompany received goods valued in excess of$50,000 directly from points outside the Common-wealthof Pennsylvania and shipped from itsPennsylvania plants directly to points outside theCommonwealth goods valued in excess of $50,000.Ifind, as the Company concedes, that it is an em-ployer engaged in commerce within the purview ofSection 2(6) and (7) of the Act.Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,1536FederalBuilding,1000LibertyAvenue,Pittsburgh,Pennsylvania 15222,Telephone412-644-2977.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This con-solidated proceeding under Section 10(b) of theNationalLaborRelationsAct,asamended,hereinafter referred to as the Act, came on to beheard at Pittsburgh, Pennsylvania, on November 5and 6, 1969.1 The original charges of unfair laborpractices had been filed May 22, by the above-in-dicatedCharging Party, hereinaftersometimesreferred to as the Union, and the complaints herewere issued on October 2 by the General Counselof the National Labor Relations Board actingthrough the Board'sRegionalDirector for Region6.They allege, in addition to jurisdictional matter,that the above-indicated Respondent, hereinaftersometimes referred to as the Company,engaged inunfair labor practices defined in Section 8(a)( I ),(2), and (5) of the Act. The Company's duly filedanswer has denied the commission of the unfairlabor practices alleged in the complaint.At the hearing the parties appeared2 and par-ticipated as noted above with full opportunity topresent evidence and argument on the issues. Sub-sequent to the close of the hearing briefs werereceived from the General Counsel and the Com-pany and have been fully considered. On the entirerecord herein and on the basis of my observation ofthe witnesses I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe pleadings and evidence indicate and I findthat the Company, a Pennsylvania corporation withDates hereinafter,unless otherwise specified, relate to the year 1969=No separate appearance was entered on behalf of the Party in Interest3Casper is also a company vice presidentII.THE LABOR ORGANIZATIONS INVOLVEDThe pleadings and evidence indicate and I findthat the Union is a labor organization within thepurview of Section 2(5) of the Act. The complaintinCase 6-CA-4604 alleges and the answer deniesthattheabove-indicatedPartyinInterest,hereinafter referred to as the Club, is also a labororganization within the meaning of that section. Forreasons hereinafter detailed I conclude that it isnot.III.THE UNFAIR LABOR PRACTICESA. Introduction to the IssuesThe Company's Pennsylvania operations are car-ried on in manufacturing plants atBaumBoulevard,Pittsburgh, and at Vandergrift, the latter some 35miles east of Pittsburgh. There is also a distributioncenter at Penn Avenue, in Pittsburgh where theCompany maintains its general offices. There arefourWest Virginia manufacturing operations, twoat Elkins and one each at Buckhannon and Philippi;these are some 100 miles south of Pittsburgh. TheCompany's supervisory staff includes, in addition toPresident Murray Reidbord, Baum Boulevard PlantManager Gregory Silvaggio and Penn AvenueProduction Manager Hugh Casper.3 Charles Leff,vice president in charge of manufacturing and anadmitted supervisor, rotates regularly among all themanufacturing operations. Leff's second-in-com-mand at Vandergrift is Irma Peterson whose super-visory status is disputed.In 1951 the Union was certified as the statutorybargaining representative of Vandergrift employeesina unit consisting of all production and main-tenance employees, excluding office clerical em-ployees and guards, professional employees and su-pervisors as defined in the Act.4 Contractual rela-tions were maintained thereafter until, by letter ofJune 24, 1969, the Company notified the Unionthat it would withdraw recognition on the termina-'The Union was recertified on August 20, 1958, following an electionconducted pursuant to an RM petition 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionof the existing agreement on September 1because of the filing of a decertification petitionand because it doubted the Union'scontinuingmajority status.Union Representative Charies Litell came toPittsburgh in January to assist in organizing em-ployees at the Baum Boulevard and Penn Avenuelocations and on March 25 sent a telegram toSilvaggio claiming majority status at Baum Boule-vard and requesting recognition and collectivebargaining.On March 26 the Union filed a repre-sentation petition respecting a production and main-tenance unit at Baum Boulevard and in April astipulation for certification upon consent electionwas executed;the election was held in abeyancefollowing the filling of the charges in the instantcase.The case presents the question as to whether, asalleged by the General Counsel and denied by theCompany, Reidbord and Peterson engaged,at Van-dergrift,invarious acts constituting interference,restraint,and coercion within the scope of Section8(a)(1) of the Act, and whether the withdrawal ofrecognition at Vandergrift constituted an unlawfulrefusal to bargain within the scope of Section8(a)(5) of the Act. It also involves allegations anddenials of unfair labor practices within the scope ofSection 8(a)( I) of the Act at the Baum Boulevardplant in the nature of interrogation into union sym-pathy by Reidbord and Silvaggio and creation ofthe impression of surveillance of employee unionactivities by Casper.It is also alleged that the Com-pany assisted and dominated the Club,thereby en-gaging in unfair labor practices within the scope ofSection 8(a)(2) of the Act.B. Interference,Restraint,and Coercion1.Vandergrifta.Murray ReidbordReidbord is alleged,in the course of two talks onor about March 26 and April 14 at the Vandergriftplant,to have threatened employees with the clos-ing of the plant if they retained the Union as theirbargaining representative,to have promised em-ployees longer work hours and other benefits to dis-suade them from keeping the Union as theirrepresentative,and to have suggested to employeesthat they attempt to decertify the Union and forman independent labor organization. The Companyhas denied these allegations.There is no doubt asto Reidbord's addressing Vandergrift employees onor about the dates in question;there is a dispute asto the contents of his talks.Mavis Cocco, a Vandergrift employee for some 8years until her layoff in February, testified that lateinMarch she was called by Peterson and asked toattend a meeting in the plant to hear a talk by Reid-bord.Her account is that in the course of his talkReidbord said that it would not be possible to keepthe plant,which was then running only 1 day perweek,going under union representation because ofthe financial burden of paying 4 percent of payrollinto the union benefit fund.He also, according toCocco, said that the girls in the Company's WestVirginia operations had a better benefit arrange-ment with their own employee clubs under whichthe girls paid $1 a payday, an arrangement whichReidbord offered to institute at Vandergrift.Geraldine Sproul, a 16-year employee at Van-dergrift, was also called at home by Peterson andasked to attend the March meeting. Her account ofthat meeting is that Reidbord said he had been un-derbid on a contract and that employees wouldhave to help him by foregoing union representationin favor of a club arrangement like that in the othercompany plants so that he could bid lower and getmore work.PatriciaOnifer a 5-year Vandergrift employee,wason layoff when a company secretarytelephoned her to attend the March meeting at theplant.She testified that in the course of the meetingReidbord referred to the reduced workweek andsaid that the plant was losing money because of thecost of the union insurance program and that if em-ployees were unorganized and had a club arrange-ment for benefits.like in the West Virginia plantsthey could have the same benefits for half the costwhereas if they kept the Union he could see littlefuture for the plant.Ruth Held, a 16-year employee of Vandergrift,testified that in the course of the March employeemeeting Reidbord referred to tight competition andto the 4.5 percent of payroll paid to the unionbenefit program and said that he could not con-tinue to give them work under the existing arrange-ment.Also, in reply to an employee question, Reid-bord said, according to Held,that the employeescould oust the Union by petitioning the Board foran election.Loretta Cappo, an 8-year Vandergrift employee,testified that at the March meeting Reidbord askedemployees to consider ousting the Union becauseof the 4-1 /2 percent benefit cost and replacing itwith a club arrangement like the Company had initsWest Virginia plants. In reply to a question Reid-bord,according to Cappo, said that if employeesgave up the union work would probably flow in inor about 2 or 3 weeks.BeatriceWard, a 19-year Vandergrift employee,testifiedthat in the March meeting Reidbordreferred to his efforts to get more work for theplant and said that the only way he could see of REIDBORD BROS. COgetting work would be for employees to get rid ofthe Union and its 4.5 percent of payroll benefit costwhich would enable him to bid lower on contracts.In reply to an employees question as to how to getrid of the Union, Reidbord, according to Ward, saidthat four or five girls would have to go to the Boardoffices for information on the matter.Mary Morgan, a 17-year Vandergrift employee,was called to the March meeting over the plantloudspeaker Her account is that Reidbord said hecould not keep the plant operating under the Unionand that employees could form a club which wouldbe as good as the Union and he would match theircontributions of 25 or 50 cents per week. Accord-ing toMorgan, Reidbord said employees could oustthe Union by going to the Board and setting up anelection.At the second meeting at Vandergrift, that ofApril 14, Coccowas againnotified to attend byPeterson. She testified that at this meeting Reid-bord said that the West Virginia employees werevery happy with their benefit club, and that therewould be steady work if the Union were ousted atVandergrift, whereas if the Union were retained atVandergrift they would lose work and might haveto close the plant.Sproull, notified at work by Peterson to attendthe secondmeeting,testified thatReidbord in-formed themeetingthat he would lend $5,000 tostart club benefits and said that the starting of theclub at Vandergrift would reduce overhead andresult in moreemployment.Reidbord testified that he delivered the Marchspeech at Vandergrift as a result of a conversationwith Leff in which Leff voiced the fear of losinggirls asa consequence of the 1-day-per-week em-ploymentsituation.Reidbord testified that in theMarch meeting he stated that the Company had nointentionof closing Vandergrift and was, instead,trying to obtain work to run the plant full time. Hestated that in a questioned-and-answer period heexplained that the plant had lost a longstandingcontractto a nonunionplant in Mississippi andfurther that Vandergrift was noncompetetive to theextentof the 4.5 percent of payroll paid to theUnion pursuant to the benefitprogram.He alsostated thatitwasonly in response to employeequestions concerning the clubs at the West Virginiaplants that he explained their operation.The second Vandergrift speech was delivered onor about April 14 by Reidbord, according to histestimony, as a result of a report from Leff to theeffect thatUnion Representative Delegatti haddistorted his remarks at the first meeting.5 HeSLeff,who testified on other matters, was not asked to corroborate Reid-bord on this325testified that he had been informed of Delegatti'swords and asked for any employee questions toclear the matter. According to his account somegirls asked about starting an employee benefit cluband he informed the group that he would arrange a$5,000 company loan to be repaid later. Reidborddenied stating that the Club would act like a unionand denied stating that more work would be aspeedy result of their ousting the Union. He alsotestified that it was in response to employee AliceAmeno's question as to an immediate vote on oust-ing the Union that he referred to the need of anemployee group going to the Board's Pittsburgh of-fices on the matter.Ido not credit Reidbord's account of the reasonsfor and character of his remarks at these meetingsRather, I credit the employee accounts, and par-ticularly that of Sproull to the effect that Reidbordsaid it would be necessary to have the help of em-ployees in ousting the Union as a means of becom-ingmore competetive and insuring fuller employ-ment. I conclude that- Reidbord's remarks con-stituted interference with and restraint and coer-cion of employees in their rights to continue unionrepresentation without such employer interference.It is also my conclusion that Reidbord's remarks ap-pealing for replacement of the Union by a club ar-rangement similar to that prevailing in the WestVirginiaplantsand his promises of financialassistance in the establishment and operation ofsuch a club also constituted interference with em-ployee rights under Section 7 of the Act.b Irma PetersonThere is a dispute as to the supervisory status ofIrma Peterson, floorlady at the Vandergrift plant,who is alleged to have, in or about May 1969,threatened employees with closing of the plant iftheUnion continued to represent them, inter-rogated employees as to their union membershipactivities, and sympathies, and created among em-ployees the impression that their union activitieswere under surveillance.Leff testified that he is at the Vandergrift plantevery Monday and, generally, on Friday. It is clearthat in his absence Irma Peterson is in sole chargeof the 50 to 60 employees. It is also clear from Pres-ident Reidbord's testimony that on occasion Peter-son exercises her own judgment in such matters asallowing time off for girls without consultation withLeff.Cocco's credited testimony indicates thatPeterson assigns work and grants time off, and thatof Onifer is to the effect that Peterson transfersgirls to different jobs and orders improper workredone. Peterson concedes that she seldom per-forms manual work herself and that Leff has in-427-835 0 - 74 - 22 326DECISIONSOF NATIONALLABOR RELATIONS BOARDstructedher to enforcerules againstexcessive con-versation in the plant.SincePetersonis in solecharge of the Vandergrift operation most of thetime,assignswork, transfers employees, orderswork corrected,grantstime off, and performs theusual functions of supervision and since it is quiteplain that she performs her functions without anysuperiorin theplant most of the workweek I findand conclude that she is supervisor within the scopeof Section 2(1 1) of the Act.Onifer, whom I found to be a thoroughly crediblewitness, testified that sometime around MemorialDay she was talking to Peterson in the plant andthat Peterson asked her how she felt about theUnion and added that if the girls decided to keepthe Union Murray (Reidbord) was going to shut theplant down. Although Peterson denied these ac-counts I credit Onifer's testimony and find that inthese talks Peterson engaged in the interrogationand threats as alleged in the complaint and thatthereby the Company engaged in unfair labor prac-ticeswithin the scope of Section 8(a)(1) of theAct.The complaintalso allegesthat in May the Com-pany, through Peterson, created among employeesthe impression that their union activities were beingkept under surveillance. In this connection, Wardtestified that sometime shortly after, Reidbord'sspeech referring to employee action to oust theUnion, she joined a group which included Petersonand complained about employee Marilyn Clausersoliciting her signature on the decertification peti-tion during working hours, to which Peterson statedthat she knew about this inasmuch as Clauser hadreported to her that Ward had refused to sign thedecertification petition. I cannot conclude that thisevidence suffices to make out a case of a creationof the impression of company surveillance of em-ployee activities regarding the Union. Neither do Ifind any support for the General Counsel's positioninTyrone Hydraulics, Inc.,161 NLRB 1476, citedby the General Counsel. Accordingly, I shallrecommenddismissalof these allegations of thecomplaint.2.Baum Boulevarda.Murray ReidbordReidbord is alleged in the complaint to have in-terrogated employees concerning their union sym-pathies and to have suggested to them the reactiva-tion of the Club while promising increased com-pany contributions to the Club for the purpose ofdissuading employee adherence to the UnionHelen Marchese, the only Baum Boulevard em-ployeewho testified at the hearing concerningReidbord's discussion at Baum Boulevard, testifiedthat in the course of an employee meeting in May,which employees were instructed by Silvaggio to at-tend,Reidbord disparaged union representationand asked what employees were unhappy about andwhy they wanted the Union. I credit Marchese'stestimony and find that this question, in the contextof disparagement of the Union consituted unlawfulinterrogation and an unfair labor practice withinthe scope of Section 8(a)(1) of the Act.Reidbord is also alleged to have engaged in con-duct constituting interference, restraint and coer-cion by suggesting to employees, in or about April,1969, the reactivation of the Club and promisingincreased Company contributions to it for the pur-pose of dissuading employees from union member-ship and representation. It is clear that shortly afterCompany receipt of the March 25 telegram de-manding recognition at Baum Boulevard, Reidbordcalled an employee meeting at that location for thepurpose of stating the reasons why the Companyfelt employees should reject representation by theUnion. Employee Marchese testified credibly thatin the course of his talk Reidbord told employeesthat it would be preferable to settle problemsamong themselves without the intervention of athird party, unmistakably referring to the Union,and added that benefits available under the Clubcould be increased with the Company matching in-creasedemployeecontributions.Reidbord'stestimony does not materially dissipate Marchese'saccount. I find on all the evidence relating to theApril meeting at Baum Boulevard that, as alleged inthe complaint Reidbord suggested reactivation ofthe Club as a substitute for union representationand promised increased Company contributions asa device for dissuading employees from unionrepresentation in favor of Club participation,thereby engaging in unfair labor practices withinthe scope of Section 8(a)(I) of the Act.b.Hugh CasperCasper is alleged to have, at the Baum Boulevardplant, created among employees the impressionthat their union activities were kept under companysurveillance. I find no evidence to substantiate thischarge and recommend dismissal of the allegationsin this regard.6c.Gregory SilvaggioSilvaggio, admittedly a supervisor, is alleged in anamendment to the complaint to have, in March, byeThe General Counsel's brief points to an instance of Casper's tellingemployees that he knew the union men had been around,this is plainly in-sufficient to establish the creation of the impression of surveillance rREIDBORD BROS CO.telephone interrogated employees as to their ownand their fellow employees' union activitiesMariaCorradetti, an employee on layoff status in March,testified that in the course of a telephone conversa-tion with Silvaggio concerning her unemploymentcompensation, Silvaggio asked her who had signedfor the Union and that she gave him the names offour or five who had signed. Although Silvaggio de-nied this account, I credit Maria Corradetti'stestimony and find that the Company, through Sil-vaggio, engaged in unlawful interrogation in this re-gard and committed the unfair labor practice al-leged in the amended complaint.C. Assistanceand Dominationand Support of theClubThe Club was organized sometime in 1964 ap-parently along lines established in the West Virginialocations some 15 or 20 years ago. All Pittsburgh-based employees of the Company are eligible formembership but the instant case relates not only toBaum Boulevard employees but also to Vandergriftwhere the Company is alleged to have suggestedformation of a plan of representation patterned onthe Club. The Club's constitution and bylaws are inevidence as General Counsel's Exhibit 14. Member-ship is voluntary after 30 days' employment and thefundamental objective of the Club is stated to befurnishing general welfare,insurance,and deathbenefits and 40 percent for other approved expen-dituresBenefits are financed through employeemonthly dues which, under the bylaws and practice,are matched monthly by a company contribution.The General Counsel points to a provision of thebylaws to the effect that the Club's board ofdirectors shall act as a grievance committee as anindication that the Club was empowered to act andrecognized as a labor organization. The morereasonable interpretationof the provision inquestion appears to me, however, to be that thegrievance authority conferred was in relation todisputesarisingas to eligibility for and dispositionof payments under the established benefit programand that thesection inquestion confers no authori-ty on the board of directors to act as a collective-bargaining agent In this connection there appearstobe a want of evidence that the Club evernegotiated terms and conditions of employmentwith the Company and I conclude that it did notexist in whole or in part for the purpose of dealingwith the Company on collective-bargaining mattersThe circumstance that the Club could by increasingor decreasing dues effect an increase or decrease inthe amount of the company contribution and theresultant benefit does not suffice to make the na-ture of the Club that of a labor organization withinthe scope of Section 2(5) of the Act. I find that theClub was not a labor organization under that sec-tion of the Act and accordingly shall recommend327dismissal of the allegations of the complaint relatingto Section 8(a)(2) of the Act.The evidence, however, abundantly indicates thatthe Company used the existence and availability ofthe Club as a device to interfere with employeefreedom in the exercise of their rights under Sec-tion7of the Act. Thus, although Reidbord'stestimony would indicate that his reference to theClub in speeches to employees of both Boulevardand Vandergrift was only in response to employeequestionsand that on those occasions he did nomore than explain the existence of benefits underthe Club plan, stated that the Company practicewas to match employee contributions,and ex-pressed the Company'swillingness to make a loanup to $5,000 to start Club operations, I credit thetestimony of the several employeewitnesses castinga different light on thematter.Thus, I credit thetestimony of employee Marchese whichindicatesthat, at the first meeting for Vandergrift employeesaddressed by Reidbord, the latter introduced thesubject of the Club immediately after he had askedthe reason for employee dissatisfaction and theirapparent interest in the Union and was told by em-ployees that they were interested in more employeebenefits. I also credit the testimony of Mavis Coccothat Reidbord said at the first meeting that benefitswould be better under a clubarrangementlike thatinWest Virginia than they would be under unionrepresentation.Geraldine Sproull credibly testified that Reidbordsaid at the first meeting at Vandergrift that em-ployees could help the Company by working underaClub arrangement rather than under unionrepresentation.PatriciaOnifer testified crediblythat if employees elected to operate under a clubtype arrangement they could have benefits com-parable to those under union representation but athalf the cost, whereas if they continued under theUnion he could see little future for the plant.Loretta Cappo credibly testified that Reidbord, atthe first meeting at Vandergrift, directly appealedto employees to get rid of the Union in favor of aclub similar to that in the West Virginia plants.Icredit the testimony of employee witnesses andfind that on the occasion of the speeches inquestion Reidbord directly appealed to employeesto reject union representation in favor of theestablishment of a system comparable to that in theWest Virginia plants, whereby an employee clubwould handle benefit programs with company con-tributions, and an initial loan, sharing in the financ-ing burden of the benefit program.It is concluded that in the appeals to the em-ployees to reject the Union in favor of a clubbenefit program as outlined above, the Company 328DECISIONSOF NATIONALLABOR RELATIONS BOARDengaged in interference, restraint, and coercionrespecting employee rights under the Act.D. Refusal ToBargainThe Union was certified June 6, 1952, as thestatutory representative of employees of the Van-dergriftplant in the following, concedely ap-propriate, unit:All production and maintenance employees atthe Company's Vandergrift plant, excluding of-ficeclerical employees and guards, profes-sional employees and supervisors as defined inthe Act.Vandergrift employees were thereafter coveredunder collective-bargaining agreements until theexpiration on September 1, 1969, of the mostrecent agreement. By letter dated June 24, 1969,the Company withdrew recognition of the Union asrepresentative of Vandergrift employees as of Sep-tember 1, 1969. The letter asserted that the actionwas taken because of receipt of notice of a decer-tification petition' and because of a doubt of thecontinued majority status of the Union. The Com-pany's withdrawal of recognition is alleged to be anunfair labor practice within the scope of Section8(a)(5).As the General Counsel's brief points out it iswell established that an employer may not withdrawrecognitionfrom an incumbent representativebecause of an asserted doubt of majority status un-less its action is taken in a context devoid of unfairlabor practices and supported by objective indiciaof the representative's loss of majority status.Nu-Southern Dyeing & Finishing, Inc.,179 NLRB 573.The Company's action of June 24 was taken closelyfollowing upon a substantial campaign of unfairlabor practices including coercive appeals to em-ployees to reject the Union and absent objective in-dicia of a loss of majority status.' I conclude thatthe Company's withdrawal of recognition of theUnion as representative of Vandergrift employeesin the established unit constituted an unfair laborpractice within the scope of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the company set forth in sectionIII,above, and there found to constitute unfairlabor practices, occurring in connection with theCompany's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the'I he decertification petition was filed June 5, 1969, by employee RuthHeld, it was dismissed by the Regional Director on October 3, 1969,because of the issuance of the complaint herein Previously, on June 15,1958, the Company had filed an RM petition resulting in an election vic-several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.V.THE REMEDYIn view of the finding set forth above to the effectthat the Company has engaged in certain unfairlabor practices affecting commerce,•t will berecommended that it be required to cease and de-sist therefrom and from like or related practicesand take certain affirmative action as appearsnecessary and appropriate to effectuate the policiesof the Act including bargaining with the Unionrespecting an agreement covering the Vandergriftemployees.On the basis of the foregoing findings of fact andupon the entire record in this case, I make the fol-lowing.CONCLUSIONS OF LAW1.The Company is an employerengaged in com-merce withinthe meaningof Section 2(6) and (7)of the Act.2.The Union is a labororganizationwithin thepurview of Section 2(5) of the Act.3.Bycoercivelyinterrogatingemployeesrespecting their membershipin andsympathy fortheUnion, the Companyhas engaged in unfairlabor practices within the scope of Section8(a)(1)of the Act.4.By threatening closing of the Vandergriftplant if the Union were continued as collective-bar-gaining representative of employees, the Companyhas engaged in unfair labor practices within thescope of Section 8(a)(1) of the Act.5.By suggesting to employees the displacementof the Union and the substitution of an arrange-mentwherebyemployeebenefitswouldbefurnished by the Club, the Company has engaged inunfair labor practices defined in Section 8(a)(1) ofthe Act.6.All production and maintenance employees atthe Vandergrift plant, excluding office clerical em-ployees and guards, professional employees and su-pervisors as defined•n the Act constitute a unit ap-propriate for collective bargaining within the mean-ing of Section 7 of the Act.7.By withdrawing recognition of the Union atthe Vandergrift plant and by refusing thereafter torecognize and bargain with it as the statutorytory for the Union and a recertification of August 20, 1958"As the General Counsel pointsout, the merefiling of a decertificationpetition is not an indication of loss of majority status nor of a good-faith be-lief thereof rREIDBORD BROS.CO.329representative of employees,the Company has en-gaged in unfair labor practices defined in Section8(a)(5) and(1) of the Act.8The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.9.Except as specifically otherwise found hereinthe Company has not engaged in unfair labor prac-tices alleged in the complaints.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record inthis case, it is recommended that Reidbord BrosCo., its officers, agents, successors, and assigns,shall:1.Cease and desist from.(a)Coercively interrogating employees respect-ing their membership in or sympathy respecting theUnion.(b) Threatening closing of its Vandergrift orother Pennsylvania plants if the Union became orcontinued being the representative of employeeswithin the meaning of Section 9 of the Act.(c) Suggesting to employees the displacement ofthe Union as the representative of employees at itsPittsburghorVandergriftplants in favor ofrepresentation by or substitution of an arrangementcomparable to that of the Club(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights under Section 7 of the Act."In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulation of the NationalLaborRelations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-(e)Refusing to bargain collectively with theUnion as exclusive representative within the mean-ing of Section 9 of the Act of employees of its Van-dergrift plant in the established appropriate unit.2.Take the following affirmative action which isnecessary and appropriate to effectuate the policiesof the Act:(a)On request, bargain collectively with theUnion as exclusive representative of all Vandergriftemployees in the established appropriate unit as setforth above, with respect to wages, rates of pay,hours of work, and other terms and conditions ofemployment and embody in a signed memorandumof agreement understandings reached as a result ofsuch bargaining.(b) Post at its plants in Vandergrift and at BaumBoulevard copies of the attached notice marked"Appendix." [Board's Appendixes substituted.]"Copies of said notice, on forms provided by the Re-gionalDirector for Region 6, after being dulysigned by the Company's authorized representative,shallbe posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilypostedReasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.' oIT IS FURTHER RECOMMENDED that the complaintsherein be dismissed with respect to allegations ofunfair labor practices not herein specifically foundto have been engaged in.tionalLaborRelations Board" shall be changed to read "Posted Pur-suant to a Judgment ofthe United States Court of AppealsEnforcing anOrder of the National LaborRelations Board ""' In the eventthat this Recommended Order is adopted by the Board,this provision shall he modified to read "Notify saidRegional Director, inwriting, within10 days from the date of this Order,what steps Respondenthas taken to comply herewith "